Citation Nr: 0002142	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for nosebleeds and coughing 
up blood due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from December 1977 to 
December 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 1997, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDING OF FACT

Service connection for nose bleeds and coughing up blood due 
to asbestos exposure is not plausible.  


CONCLUSION OF LAW

The claim for service connection for nose bleeds and coughing 
up blood is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

The veteran contends and service medical records suggest that 
the veteran may have been exposed to asbestos during service.  
The record reflects that the veteran was treated on several 
occasions for respiratory infections with symptomatic nose 
bleeding.  However, service medical records including the 
report of a separation examination dated in November 1984 are 
negative for findings, or diagnoses pertaining to asbestos.  
Although the separation examination reflects a history of 
coughing up blood, the examiner noted that such a condition 
was due to the consumption of alcohol.  

Despite the veteran's contentions that he was exposed to 
asbestos during service, service medical records do not 
reflect any diagnoses associated with asbestos or the 
residuals of exposure to asbestos.  The veteran testified at 
a personal hearing in June 1996 that he had been treated at a 
VA medical facility for the claimed disorder.  On remand, the 
RO attempted to obtain such records to no avail.  In 
addition, the veteran was provided an opportunity to present 
evidence to support his claim, but failed to do so.  The only 
medical evidence of record pertaining to this matter is the 
report of a VA compensation and pension examination dated in 
April 1995.  At the conclusion of an examination of the 
respiratory system, the examiner assessed that the veteran 
had a history of asbestos exposure and symptoms and history 
consistent with chronic and allergic rhinitis.  The examiner 
further indicated that the veteran had no active bleeding at 
the time of examination, and there was no evident source of 
epistaxis.  Furthermore, X-rays of the chest dated in April 
1995 revealed no signs of asbestos or asbestos-related 
disease.  The study was found to be within normal limits.  In 
the absence of a current disability, the Board must conclude 
that the claim for service connection for nose bleeds and 
coughing up blood due asbestos exposure is not well grounded.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for nose bleeds and coughing up blood due 
to asbestos exposure is denied.  


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

